SUGARMAN, District Judge.
I decline to sign the annexed ex parte order sought by the plaintiff for leave to serve interrogatories upon the defendant within ten days after the commencement of the within action.
Rule 33 should be read in conjunction with Rule 26. 4 Moore’s Fed. Prac. (2d ed.) 2273.
I adopt the reasoning advanced in 4 Moore’s Fed.Prac. (2d ed.) 1048, that special reason to obtain leave should be shown. The plaintiff’s condition immediately after his mishap is not uncommon in cases of this kind and does not constistute justification for granting the relief sought herein.
However, this disposition is without prejudice to an application for the same relief on notice. F.R.Civ.P. 33, 28 U.S. C.A.